UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 06-1090



In Re:   1103 NORWALK STREET, LLC,

                                                           Debtor.
- - - - - - - - - - - - - -

GARY IVAN TERRY,

                                             Plaintiff - Appellant,

           versus


SARAH F. SPARROW,

                                                Trustee - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.     James A. Beaty, Jr.,
District Judge. (CA-04-743-1; BK-01-10059)


Submitted: March 30, 2006                    Decided: April 10, 2006


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gary Ivan Terry, Appellant Pro Se. Sarah Flintom Sparrow; Cynthia
Munk Swindlehurst, TUGGLE, DUGGINS & MESCHAN, PA, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Gary Ivan Terry seeks to appeal from the district court’s

orders dismissing his appeal from the bankruptcy court’s orders

denying his motion to vacate the conversion of 1103 Norwalk Street,

LLC’s bankruptcy case from Chapter 11 to Chapter 7, and denying his

motion for reconsideration.        The district court dismissed the

appeal because it was not filed by a licensed attorney.           We have

reviewed the record and find no reversible error.        Accordingly, we

deny leave to proceed in forma pauperis and dismiss the appeal for

the reasons stated by the district court.        See Terry v. Sparrow,

Nos.   CA-04-743-1;    BK-01-10059     (M.D.N.C.    Mar.    31,    2005).

Additionally, we deny Terry’s motions for appointment of counsel,

for review under the Administrative Procedures Act of Appellee’s

informal brief, and to expedite oral argument.          We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               DISMISSED




                                  - 2 -